Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2021

                                     No. 04-20-00585-CV

   IN THE INTEREST OF A.A.G.; J.A.G, III; J.A.G.; S.A.G.; AND J.G.; CHILDREN

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-03-37147-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. Tex.
R. Jud. Admin. 6.2. Appellant, A.E., filed her notice of appeal on November 20, 2020. Thus,
the 180-day deadline in which this court must dispose of this appeal is May 19, 2021.
Appellant’s brief was originally due on January 25, 2021.

       Appellant is represented on appeal by appointed counsel, Mr. Clay Thomas. On March 3,
2021, we ordered Mr. Clay to file appellant’s brief no later than March 22, 2021. On March 19,
2021, Mr. Clay filed appellant’s brief and a “Motion for Permission to Late File Appellant’s
Brief.” Because the brief was filed prior to the March 22, 2021 due date, the motion is DENIED
AS MOOT.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court